PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

               Nos. 05-9002 and 05-9003
                    _____________

             SCOTT WAYNE BLYSTONE,

                         Appellant in 05-9002

                            v.

MARTIN HORN, Commissioner, Pennsylvania Department
                      of Corrections;
JAMES S. PRICE, Superintendent of the State Correctional
  Institution at Greene; JOSEPH P. MAZURKIEWICZ,
  Superintendent of the State Correctional Institution at
                         Rockview,

                        Appellants in 05-9003
                    _____________

     On Appeal from the United States District Court
        for the Western District of Pennsylvania
            (District Court No. 99-cv-00490)
        District Judge: Hon. Gary L. Lancaster
                     _____________
                Argued April 27, 2011
   Before: CHAGARES, NYGAARD, and ROTH, Circuit
                      Judges.

                 (Filed December 22, 2011)

Maureen Kearney Rowley, Esq.
Samuel J.B. Angell, Esq. (Argued)
Federal Community Defender Office for the Eastern District
of Pennsylvania
Capital Habeas Corpus Unit
Suite 545 West – Curtis Building
Independence Square West
Philadelphia, PA 19106

Robert Brett Dunham, Esq. (Argued)
Federal Public Defender Office for the Middle District
of Pennsylvania
100 Chestnut Street
Suite 300
Harrisburg, PA 17101

Paul D. Boas, Esq.
Law & Finance Building
Fifth Floor
429 Fourth Avenue
Pittsburgh, PA 15219
       Attorneys for Appellant/Cross-Appellee




                              2
Linda L. Kelly, Esq.
Richard A. Sheetz, Jr., Esq.
Amy Zapp, Esq. (Argued)
Stuart Suss, Esq.
Office of the Attorney General of Pennsylvania
Strawberry Square, 16th Floor
Harrisburg, PA 17120
       Attorneys for Appellee/Cross-Appellant
                    __________________

                          OPINION
                     __________________

CHAGARES, Circuit Judge.

       In 1984, a jury sentenced Scott Wayne Blystone to
death following his convictions in Pennsylvania state court
for first-degree murder, robbery, conspiracy to commit
murder, and conspiracy to commit robbery. After making
several unsuccessful attempts to overturn his convictions and
sentence in state court, Blystone filed the present petition for
a writ of habeas corpus in the United States District Court for
the Western District of Pennsylvania, alleging that both the
guilt and penalty phases of his trial were infected with federal
constitutional error and that he is entitled to a new trial or, at
a minimum, a new sentencing hearing. The District Court
denied relief on all guilt phase claims, but granted the writ as
to Blystone‘s death sentence, finding that trial counsel was
ineffective for failing to investigate, develop, or introduce
expert mental health testimony and institutional records in
mitigation, and that the state court‘s decision to the contrary
was unreasonable. Accordingly, the District Court remanded
the case for resentencing. Thereafter, Blystone filed a Fed. R.




                                3
Civ. P. 59(e) motion to alter or amend the judgment based on
alleged newly discovered evidence of prosecutorial
misconduct during the guilt phase of trial. The District Court
denied the Rule 59(e) motion, concluding that the evidence
submitted in support was not, in fact, ―newly discovered.‖

       Blystone now appeals the District Court‘s denial of his
Rule 59(e) motion.       The defendants (collectively, the
―Commonwealth‖) cross-appeal the District Court‘s grant of
penalty phase relief. Having approached this case with the
utmost respect for the deferential standards of review that we
are obligated to apply, we will affirm the judgment of the
District Court.

                              I.

                             A.

        On the morning of September 10, 1983, a passerby
discovered the body of Dalton Charles Smithburger, Jr., lying
near a road in Fayette County, Pennsylvania. Smithburger
had sustained six gunshot wounds to the back of the head.
―Blystone eluded detection as Smithburger‘s murderer for
over three months. However, his associates eventually
exposed him.‖ Commonwealth v. Blystone, 549 A.2d 81, 84
(Pa. 1988) (―Blystone I‖). First to contact the police was
Miles Miller. Miller told the police that he had information
implicating Blystone in Smithburger‘s murder and agreed to
wear a tape recorder and transmitter during a meeting with
Blystone in the hopes of eliciting a confession. In the course
of this meeting, Blystone admitted to robbing Smithburger of
thirteen dollars and then shooting him.




                              4
        At trial, the Commonwealth introduced portions of
Blystone‘s taped conversation with Miller into evidence. The
jury heard Blystone‘s ―own voice bragging in vivid and grisly
detail of the killing of [Smithburger.]‖ Blystone I, 549 A.2d
at 84. Blystone recounted that he had been out in his car with
his girlfriend, Jackie Guthrie, his friend, George Powell, and
Powell‘s girlfriend, Barbara Clark. In need of cash, Blystone
picked up Smithburger, a hitchhiker, and asked him to
contribute gas money. When Smithburger replied that he
could only give him a few dollars, Blystone pulled out a gun
and, in his own words, ―almost splattered him right there in
the car.‖ Blystone then stopped driving and told Smithburger
to get out. Having first led Smithburger away from the car,
Blystone searched his belongings and found thirteen dollars.
Blystone took the money and then ran back to the car to tell
his friends that he was going to kill the hitchhiker. Upon
making this pronouncement, Blystone immediately returned
to where Smithburger stood and asked him to describe
Blystone‘s car. Smithburger accurately described the car, so
Blystone said ―goodbye‖ and ―wasted him.‖ He proceeded to
shoot Smithburger six times.

       Barbara Clark‘s testimony at trial largely corroborated
the story that Blystone recounted to Miller in the tape
recorded conversation. She recalled that on September 9,
1983, Blystone offered Smithburger a ride and asked him for
gas money. When Smithburger said he only had a couple of
dollars, Blystone pulled out a gun on him. Clark heard six
gun shots after the two men exited the car. Upon returning to
the car, Blystone announced to his passengers that he had
taken thirteen dollars from Smithburger. Jackie Guthrie‘s
testimony corroborated Barbara Clark‘s in all respects.




                              5
       Before resting its case, the Commonwealth also
presented testimony establishing that the bullets retrieved
from Smithburger‘s body were of the .22 caliber class, and
that Blystone had stolen a .22 caliber pistol prior to the
murder. Jackie Guthrie confirmed that the gun Blystone had
stolen was the same gun he used to shoot Smithburger.
Blystone called no witnesses and presented no evidence in his
defense.

       On June 13, 1984, a jury empaneled by the Court of
Common Pleas of Fayette County, Pennsylvania, convicted
Blystone of first-degree murder, robbery, conspiracy to
commit murder, and conspiracy to commit robbery.
Following the verdict, and outside of the jury‘s presence,
Blystone‘s attorney, Jeffrey Whiteko, told the judge that
Blystone wished to offer no evidence in mitigation at the
penalty phase of the trial. Whiteko claimed to have had
lengthy discussions with Blystone about the benefits of
presenting a mitigation case. He asserted that he strongly
objected to Blystone‘s decision and he expressed a desire to
put Blystone and his parents on the stand at the sentencing
phase of the trial.

      Thereafter, the judge conducted a colloquy with
Blystone in which he explained that the jury would determine
the penalty and that the sentencing hearing was Blystone‘s
only opportunity to present the jury with mitigating evidence.
The judge explained the role that aggravating and mitigating
circumstances would play in the jury‘s decision and informed
Blystone that, while the prosecution had the burden of
proving aggravating circumstances beyond a reasonable
doubt, Blystone had the burden of proving mitigating




                              6
circumstances by a preponderance of the evidence. The judge
then listed the statutory mitigating circumstances.

        Noting that Blystone had an absolute right to remain
silent, the judge asked him to consider the effect of his failure
to present any mitigating evidence, and explained that he
could not later argue that he did not have an opportunity to
offer testimony. After taking a moment to confer with
Whiteko, Blystone had the following exchange with the
judge:

       JUDGE ADAMS:         Do you wish to testify yourself or
                            to have your parents testify or to
                            offer any other evidence in this
                            case?
                                   …

       MR. BLYSTONE: I have no testimony and no
       witnesses.

       JUDGE ADAMS:         Either through yourself or anyone
       else?

       MR. BLYSTONE: No.
                                    …

       JUDGE ADAMS:         Can you state for the record why
                            it is that you do not want to offer
                            any testimony?

       MR. BLYSTONE: I don‘t want anybody else brought
       into it.
                            …




                               7
      JUDGE ADAMS: Is that your only reason for not
      offering any testimony?

      DEFENDANT SHAKES HIS HEAD ―YES.‖

      JUDGE ADAMS:         Of course, if you testify yourself
                           that would not be bringing anyone
                           into it except yourself, do you
                           understand?

      MR. BLYSTONE: Uh-huh.

Appendix (―App.‖) 970-72. At the conclusion of the
colloquy, the judge stated for the record that he found
Blystone to be an intelligent man who understood the
consequences of his decision. The jurors then reentered the
courtroom and the judge informed them that Blystone had
chosen not to present mitigating evidence at sentencing. The
judge reminded the jurors that Blystone had an absolute right
to remain silent and instructed them to consider all evidence
presented to them in the course of the trial to determine
whether mitigating circumstances existed.

       The Commonwealth argued that the jury should find,
as an aggravating circumstance, that Blystone committed the
murder in the perpetration of a felony, in accordance with the
jury‘s verdict that Blystone was guilty of robbery. See 42 Pa.
Cons. Stat. § 9711(d)(6). Whiteko argued against the penalty
of death.     The jury inevitably found one aggravating
circumstance — that Blystone ―committed a killing while in
the perpetration of a felony,‖ id. — and no mitigating
circumstances. Accordingly, the jury imposed a death




                              8
sentence for the murder conviction, as required by
Pennsylvania law under the circumstances.             Id. §
9711(c)(1)(iv) (―[T]he verdict must be a sentence of death if
the jury unanimously finds at least one aggravating
circumstance specified in subsection (d) and no mitigating
circumstance[.]‖).   The judge imposed an independent
sentence of ten to twenty years of imprisonment for the
robbery conviction.

       The Pennsylvania Supreme Court affirmed the
conviction and sentence on direct appeal. Blystone I, 549
A.2d at 81. Thereafter, Blystone appealed to the United
States Supreme Court, which granted certiorari to decide
whether the mandatory aspect of the Pennsylvania death
penalty statute impermissibly limited the jury‘s discretion in
deciding the penalty, in violation of the constitution.
Blystone v. Pennsylvania, 494 U.S. 299, 303 (1990).
Rejecting Blystone‘s constitutional challenge, the Supreme
Court affirmed the death sentence. Id.

                             B.

       The Governor of Pennsylvania signed Blystone‘s death
warrant in 1995 and, thereafter, Blystone retained post-
conviction counsel, obtained a stay of execution, and filed a
petition under the Post-Conviction Relief Act (―PCRA‖) in
Pennsylvania state court, raising numerous claims for relief
based on alleged constitutional defects in both the guilt and
penalty phases of his trial. The PCRA court held an
evidentiary hearing on Blystone‘s primary claim for
ineffective assistance of counsel. A summary of the evidence
presented at that hearing follows.




                              9
        Whiteko, Blystone‘s trial lawyer, testified that he
graduated law school in 1982 and, after completing a one-
year judicial clerkship, began working part-time at the Public
Defender‘s Office. He had only three months experience as a
practicing attorney when he was appointed to this capital
case. At the time of Blystone‘s June 1984 trial, Whiteko had
represented criminal defendants in approximately twenty
trials, none of them murder cases. Whiteko testified that the
Chief Public Defender assisted him with the preliminary
hearing and voir dire in Blystone‘s case, and that he had the
help of an investigator to prepare for the guilt phase, but that
he had no assistance in preparing for the sentencing phase of
trial.

       Whiteko knew that, if the jury found Blystone guilty of
both murder and robbery, Blystone would automatically be
subject to at least one statutory aggravating circumstance —
committing the murder in the course of another felony.
Nonetheless, Whiteko conducted an extremely limited
investigation into the sort of potentially mitigating evidence
that might have permitted the jury to avoid imposing the
death penalty. Indeed, in preparation for the penalty phase,
Whiteko interviewed, at most, four people: Blystone, his
parents, and one of his sisters, whom Whiteko unintentionally
encountered in the hallway of the courthouse during trial.

        Whiteko told the PCRA court that he conducted the
most extensive of these interviews with Blystone‘s father,
Norman. After reading the list of statutory mitigating factors
to Norman, Whiteko asked Norman to describe Blystone‘s
life from childhood until the time of trial. Whiteko recounted
that he chose to focus his limited investigation on Blystone‘s
parents because he thought that Blystone had a ―good chance




                              10
at [establishing] mitigating factors‖ through their testimony.
App. 1145. He believed Blystone‘s parents to be sincere and
thought that they would present a good picture of their son‘s
troubled past. Whiteko never intended to present any
testimony at sentencing other than that of Blystone and his
parents. Finally, Whiteko explained to the PCRA court that
Blystone would not accept a plea to a life sentence because he
did not want to spend his life in prison. Thus, it was
Whiteko‘s understanding of his client‘s instructions that, if
convicted, Blystone would not permit him to call witnesses or
to beg for mercy at sentencing. App. 1161-64.

       Blystone then presented a number of lay witnesses to
the PCRA court in order to establish that his life history was
replete with potentially mitigating evidence, which Whiteko
could have uncovered through a more extensive investigation
of his background. First, Blystone‘s father, Norman, testified
in detail about his son‘s troubled childhood. Norman
recounted that Blystone was hit in the head with a steel swing
when he was four years old. The accident left him with a
large gash on his temple and knocked him unconscious, and
afterward, Blystone suffered from recurring headaches,
seizures, fevers, and night sweats. Blystone started to have
behavioral problems at age six or seven. From the ages of
seven to twelve, Norman disciplined him physically for his
frequent misbehavior. Norman would typically hit him with a
belt and his hand once or twice a week. At times, Norman
kicked him on his backside. Blystone‘s mother would
occasionally intervene when she felt Norman‘s efforts to
discipline Blystone were excessive.
       Norman informed the PCRA court that, as a child,
Blystone developed a nervous habit of pulling out his hair
until there was a bald spot. Blystone had no interests or




                             11
hobbies as a teenager; he ran away from home often; he slept
in the closet; he suffered nightmares; he exhibited bizarre
behavioral changes; and he made up incredible stories about
himself. Blystone was also a risk-taker: he abused alcohol,
he engaged in self-mutilation, such as burning himself with
cigarettes, and, on one occasion, he rolled under a moving
train.

        When Blystone was in his late teens, Norman allowed
him to live in a cottage on the family property with his
girlfriend, Jackie Guthrie. Norman told Blystone that Guthrie
had to leave after the couple began having problems. Instead
of asking Guthrie to move out, however, Blystone chose to
live with her in his car. This occurred shortly before
Smithburger‘s murder. Norman testified that Blystone was
regularly under the influence of alcohol during the time
leading up to the homicide. Finally, Norman asserted that
Whiteko had neither discussed the list of mitigating
circumstances with him prior to sentencing, nor asked him
whether he knew of other potential witnesses who could offer
mitigating evidence.1

       Blystone‘s younger sister, Cindy Guthrie,2 elaborated
on Blystone‘s substance abuse issues during the PCRA
hearing, testifying that he used both drugs and alcohol to

1
  The parties stipulated that Norma Blystone, Blystone‘s
mother, would provide testimony similar to that of her
husband.
2
 For the sake of clarity, Cindy Guthrie is the sister-in-law of
Blystone‘s girlfriend, Jackie Guthrie. App. 1259.




                              12
excess. She stated that she never discussed Blystone‘s
behavior with Whiteko prior to sentencing. Rather, her only
contact with Whiteko was a brief conversation in the hallway
of the courthouse just before sentencing.3

        Blystone‘s uncle, Kenneth Blystone, testified that he
lived near his nephew in Maryland until Blystone was about
fifteen years old. He stated that Blystone appeared normal as
a young boy, but later became withdrawn. Kenneth believed
that, though Blystone needed help, he was fundamentally a
good man. He made clear that he would have testified on
Blystone‘s behalf at sentencing or, at least, discussed the
matter with Whiteko, had he been asked to do so.

        Lawrence Short, a close friend of Blystone‘s as a
teenager, testified that he and Blystone enlisted in the Navy
together at age seventeen. Though the two men went their
separate ways after enlisting, they remained in periodic
contact for some time. Short knew that Blystone was unable
to conform to the discipline required in the Navy, and that
this behavioral deficiency resulted in his discharge. Short
testified that, during the course of their friendship, he bore
witness to Blystone‘s self-mutilation and substance abuse.
He also testified that he heard Blystone tell exaggerated
stories about himself. Short, too, would have been willing to
testify on Blystone‘s behalf at sentencing, had he been asked
to do so.



3
 The parties stipulated that Blystone‘s other sister, Julie Dice,
would have corroborated Cindy Guthrie‘s testimony and that
Whiteko had no contact with Ms. Dice prior to or at the trial.




                               13
       Sharon Smitley testified that Blystone attended her
birthday party on the night of the homicide. She stated that
Blystone had been drinking and using marijuana at the party,
and that she asked him to leave after he became too
intoxicated.4

       Blystone next presented expert mental health
testimony to establish before the PCRA court that he suffered
from serious untreated brain damage and psychiatric
disorders, all of which were aggravated by a history of poly-
substance abuse.

        Dr. Patricia Fleming, a clinical psychologist and
neuropsychologist who has provided expert testimony in
numerous death penalty proceedings in both federal and state
court, testified that she saw Blystone three times in the month
leading up to the PCRA hearing and spent eleven to twelve
hours with him. During this time, she interviewed Blystone,
administered psychological tests, and reviewed his records, as
well as the affidavits of family members. After performing
her investigation, Dr. Fleming diagnosed Blystone, to a
reasonable degree of medical certainty, with organic brain
damage. She stated that physical indicia supporting a
diagnosis of brain damage were present from Blystone‘s
infancy: he was a frail baby that did not eat much and
suffered from chronic high fever and seizures. The diagnosis
of brain damage was further supported by Blystone‘s early
malnutrition, abnormal sleep patterns, irritability, and
hyperactivity as a young child. Dr. Fleming also diagnosed
Blystone with bipolar disorder. She explained that this

4
  Smitley also testified on Blystone‘s behalf at the 1985
hearing on his post-trial motions.




                              14
disorder is characterized by major depressive episodes —
exemplified by Blystone‘s habit of sleeping in the closet, his
withdrawn behavior, and his self-mutilation — alternating
with periods of marked agitation — exemplified by
Blystone‘s bouts of insomnia, frequent exaggerated stories,
and abuse of drugs and alcohol. Dr. Fleming further
diagnosed Blystone with borderline personality disorder,
which is typified by unstable relationships, mood fluctuations,
and severe agitation.      Finally, Dr. Fleming diagnosed
Blystone with poly-substance abuse, which she believed
exacerbated his other disorders.

       Next, Dr. Alec Whyte, a psychiatrist who has testified
in more than 400 criminal trials, testified before the PCRA
court. Like Dr. Fleming, Dr. Whyte diagnosed Blystone with
borderline personality disorder, bipolar mood disorder, and
organic personality disorder caused by physical injury to the
brain.5 Importantly, both doctors agreed that qualified
experts had all of the means necessary to arrive at the same
diagnoses based upon the information available at the time of
trial.
       Drs. Fleming and Whyte each testified to a reasonable
degree of medical certainty that Blystone‘s capacity to
conform his conduct to the requirements of the law at the time
of the homicide was substantially impaired by his mental
disorders. Dr. Fleming opined that Blystone was under

5
  Dr. Whyte testified that he believed Blystone‘s brain
damage was caused by the serious head injury he sustained at
age four. Whether the damage was present at birth, as opined
by Dr. Fleming, or caused by early childhood head trauma,
both experts agreed that it was irreversibly present after age
four.




                              15
extreme emotional distress at the time of the murder due to a
combination of his disorders and his use of drugs and alcohol.
Dr. Whyte similarly thought that the combination of
intoxication and Blystone‘s disorders would have resulted in
extreme mental disturbance. Nonetheless, both experts also
agreed that, as evidenced by his institutional records,
Blystone would not pose a future danger to society if he were
to spend the rest of his life in a highly structured
environment, such as prison.

       Finally, Blystone introduced three types of institutional
records, each of which contained potentially significant
mitigating evidence, and each of which was available at the
time of trial.

        Blystone‘s Navy records indicate that he received an
unsuitable discharge primarily because of ―[a]pathy and
defective attitudes.‖ App. 1495. The records further indicate
that ―due to the nature of SMSR Blystone‘s past service and
the severity of his present personality disorder, it was the
Commandant‘s opinion that further retention would not have
been in the best interests of the Navy.‖ App. 1494. His Navy
records reflect a number of problems with his service, such as
frequent unauthorized absences and mediocre performance.
He received a low mark in ―[a]daptability‖ because he needed
―to strengthen his relationship with his superiors and be more
conscientious of his military responsibilities.‖ App. 1496.
Lastly, the Navy records indicate that he had a burn scar on
his right forearm, as well as a gunshot wound on his anterior
elbow, and that he had been hospitalized once in connection
with an injury near his right eyebrow. Though Whiteko knew
that Blystone served in the Navy, he made no effort to obtain
these records and, thus, never followed up on their contents.




                              16
        Blystone also introduced his Maryland Department of
Correction Records (―prison records‖), which reflect that he
received a ten year sentence for robbery in 1979. The prison
records consist of both a medical and an administrative
section. The medical section of the records indicates that
Blystone saw medical personnel frequently from 1980 to
1982, with complaints of fainting, headaches, and vision
problems.6 It also references the scars on his arms, which are
suggestive of self-mutilation. The administrative section of
the prison records indicates that Blystone exhibited excellent
institutional adjustment and that he had no violent episodes
while incarcerated. Moreover, Blystone‘s work supervisor
recommended him for parole after he completed less than
three years of his sentence because of his superior
performance in the prison workforce.

       Finally, Blystone introduced the competency
evaluation conducted prior to trial by Mayview State
Hospital. As indicated by Drs. Fleming and Whyte, the
evaluation, though brief, contains psychologically significant
information, which arguably should have led Whiteko to
investigate Blystone‘s mental health further for mitigation
purposes. The evaluation indicates that Blystone has an I.Q.
score placing him in the superior range of intellectual
functioning. But it also reflects that he has ―anger related to
authority figures that is well-entrenched and stems from deep-
rooted problems in his familial relationships. He has a high
energy level and strong need for immediate gratification.‖
App. 1490. Other test results conducted as part of the

6
  Dr. Whyte testified that these physical symptoms are
indicative of organic brain damage.




                              17
competency evaluation indicate that Blystone periodically
suffered from low self-esteem, possessed significant ―acting-
out potential,‖ had unfulfilled needs for attention, and had
marked antisocial ideation.

       Both Dr. Fleming and Dr. Whyte agreed that a
competency evaluation, particularly one as ―disappointingly
brief,‖ App. 1357, as the Mayview Report, is of an entirely
different   nature      than      a    mitigation     evaluation.
Notwithstanding its brevity, however, both doctors also
agreed that the competency evaluation, which counsel had
possession of prior to trial, included clinically significant ―red
flags‖ that required follow-up with regard to mitigation.
They also agreed that all of the tools they used to diagnose
Blystone were available at the time of trial and that a
qualified expert would have reached the same diagnoses at
that time. Whiteko acknowledged at the PCRA hearing that
he had read the competency evaluation, but had decided,
without the assistance of an expert, that nothing in the report
would be useful in developing a mitigation case.

       After hearing this substantial body of evidence, the
PCRA court denied Blystone‘s petition. It was persuaded that
Whiteko conducted a sufficient investigation into mitigating
circumstances by reviewing all of the available discovery
materials, including the Mayview Hospital competency
evaluation, and interviewing members of Blystone‘s family.
The PCRA court found it significant that neither Blystone nor
his family members told Whiteko, when asked, about other
potential witnesses that could provide mitigating evidence or
indicated that Blystone had substance abuse issues. Notably,
the court found Norman Blystone‘s testimony that Whiteko
never posed such questions to him to lack credibility because




                               18
it was inconsistent with his statement that he could not
remember everything about Whiteko‘s interviews. The
PCRA court also discounted Sharon Smitley‘s testimony as to
Blystone‘s substance use on the night of the homicide
because she did not mention Blystone‘s intoxication when she
testified at the 1985 hearing on his post-trial motions.

       The PCRA court further concluded that Whiteko could
not be deemed ineffective for failing to employ mental health
professionals to evaluate Blystone prior to sentencing because
Blsytone had no constitutional right to such assistance, and
any right that he may have had was protected by the court-
appointed doctors who had performed the competency
evaluation. It additionally found the testimony of Drs.
Fleming and Whyte to be ―in large measure irrelevant,‖
because neither doctor knew Blystone at the time of the
crimes, and their evaluations were performed long after the
homicide occurred. The PCRA court also stated that it could
not find counsel ineffective for failing to pursue the purported
―red flags‖ Drs. Fleming and Whyte found in the Mayview
Hospital report because the Mayview doctors did not see
them as ―red flags‖ for purposes of competency. App. 1645.

       On appeal, the Pennsylvania Supreme Court affirmed,
stating that ―[t]he PCRA court determined that counsel
conducted a proper investigation into all possible mitigating
circumstances, and we find substantial support in the record
to uphold [that] determination.‖ Commonwealth v. Blystone,
725 A.2d 1197, 1206 (Pa. 1999) (―Blystone II‖). It further
found that Blystone could not succeed in an ineffective
assistance of counsel claim because he waived his right to
present any mitigating evidence to the jury and, therefore,




                              19
could not demonstrate that his counsel‘s failures, if any,
caused him prejudice.

                               C.

        Blystone filed a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254 in the District Court in 2000
raising numerous constitutional challenges to his convictions
and death sentence. In a lengthy and thorough opinion issued
March 31, 2005, the District Court denied relief on all guilt-
phase claims, but granted the writ as to the death sentence,
concluding that the state court‘s denial of Blystone‘s
ineffective assistance of counsel claim was objectively
unreasonable. Specifically, the District Court found that trial
counsel was ineffective in failing to investigate, develop, or
introduce expert mental health evidence and institutional
records in mitigation, and that Blystone did not waive his
right to present all mitigating evidence — at most, Blystone
waived presentation of lay witness testimony. The District
Court thus held that, on the record presented to the state court,
it was unreasonable to conclude that Blystone‘s waiver
prevented him from demonstrating that prejudice resulted
from counsel‘s deficiencies. In addition, the District Court
denied (but granted Blystone a Certificate of Appealability
on) an additional claim for penalty-phase relief based on trial
counsel‘s failure to investigate adequately and develop lay
witness testimony in mitigation.7

7
  The District Court took pains to note that Blystone raised
serious questions about the state court‘s conclusions with
regard to lay witness testimony, and indicated its belief that if
Whiteko had obtained Blystone‘s institutional records and
better understood the Mayview Hospital report, he would




                               20
       Blystone filed a timely motion to alter or amend the
District Court‘s judgment pursuant to Federal Rule of Civil
Procedure 59(e), claiming to have newly discovered evidence
of prosecutorial misconduct relevant to three of his guilt
phase claims.8 By way of this motion, Blystone asked the
District Court to grant him leave to conduct discovery of the
alleged prosecutorial misconduct, as well as a subsequent
opportunity to amend his petition to add new claims,
depending upon what the discovery might reveal. Blystone
asserted that the three prosecutors who handled his case, as
well as the lead investigator, State Trooper Montgomery
Goodwin, were central players in recent court proceedings


have been able to conduct a more thorough investigation of
the mitigating evidence available through lay witness
testimony. Though the District Court believed that the state
court erred in rejecting this part of Blystone‘s claim, it could
not find the state court‘s conclusion to be unreasonable.
8
   These are: Claim VII alleging that trial counsel was
ineffective in failing to pursue the issue of drug, alcohol, and
mental impairment to reduce the degree of guilt to third-
degree murder; Claim XV alleging that the Commonwealth
violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to
disclose that its lead state police investigator had ―substantial
doubts‖ about whether Blystone had committed a robbery,
which also provided the sole alleged aggravating factor for
his death sentence; and Claim XVI alleging that counsel was
ineffective for failing to investigate and present exculpatory
testimony from George Powell concerning the alleged
robbery, as well as evidence supporting guilt-stage defenses
to murder.




                               21
that exposed a systematic practice of discovery abuses by the
Fayette County District Attorney‘s office around the time of
Blystone‘s trial.       These discovery abuses included
withholding exculpatory evidence, making undisclosed deals
with witnesses, and altering, redacting, or hiding witness
statements favorable to the defense. In support of this
assertion, Blystone relied primarily upon an October 1, 2004
decision of the Fayette County Court of Common Pleas in
Commonwealth v. Munchinski, which granted the defendant
a new trial based upon prosecutorial misconduct committed
by the same prosecutors who had handled Blystone‘s case
approximately two years earlier. Blystone also obtained an
affidavit, dated November 3, 2004, from Trooper Goodwin,
then an inmate in state prison, stating that ―in cases in which I
was lead investigator, documents were altered or changed
before they were provided to defense counsel.‖ App. 634.
Trooper Goodwin further stated that ―it [was] obvious to
[him] that there were redactions and alterations‖ in Blystone‘s
police records, though he declined to explain further for fear
of hurting his chances at parole. Id. Finally, Blystone
submitted the police records that he believed were redacted or
altered, as well as the 1995 Affidavit of Gary Hendrix, the
chief investigator for Blystone‘s post-conviction team, which
stated that Miles Miller claimed to have been coerced by the
police into wearing a wire to tape his conversation with
Blystone, and that the District Attorney‘s office paid him to
testify.

        The District Court denied the Rule 59(e) motion to
alter or amend judgment, finding that the evidence presented
in support was not newly discovered; rather, Blystone had
been in possession of all the information upon which he relied
in the Rule 59(e) motion well before the District Court issued




                               22
its judgment on March 31, 2005. The District Court thus
concluded that Blystone‘s motion was dilatory. Moreover,
the District Court was persuaded that consideration of the
purportedly new evidence would ultimately be futile to
Blystone‘s case because the evidence of his guilt on the first-
degree murder and robbery convictions was overwhelming
and nothing submitted in support of the Rule 59(e) motion
convinced the District Court that it might amend its judgment
as to guilt-phase relief.

                               II.

        The District Court had jurisdiction over this action
pursuant to 28 U.S.C. §§ 2241 and 2254. We have appellate
jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253.

       Presently before this court is Blystone‘s timely appeal
from the final judgment and order denying his Rule 59(e)
motion, as well as the Commonwealth‘s cross-appeal from
the District Court‘s grant of penalty-phase relief. This Court
granted Blystone a Certificate of Appealability (―COA‖) as to
two specific issues related to the District Court‘s denial of his
Rule 59(e) motion. First, we granted review as to whether the
District Court abused its discretion in denying Claims VII,
XV, and XVI, arising from the guilt phase of Blystone‘s trial,
without first granting him discovery with regard to the alleged
newly discovered evidence of prosecutorial misconduct.
Second, we granted review to determine whether the District
Court abused its discretion in denying Blystone‘s Rule 59(e)
motion insofar as he sought permission to conduct discovery
into alleged newly discovered evidence of prosecutorial
misconduct and amend his habeas petition to raise previously
unavailable Brady claims. In essence, however, Blystone‘s




                               23
appeal requires us to answer only one fairly straightforward
question: did the District Court abuse its discretion in
denying the Rule 59(e) motion?

        The Commonwealth‘s cross-appeal brings two
additional issues before us. First, we must determine whether
the District Court erred in granting relief on Blystone‘s claim
that trial counsel was ineffective for failing to investigate,
develop, or introduce expert mental health testimony and
institutional records in mitigation. And, second, we must
determine whether the District Court erred in denying relief
on Blystone‘s claim that trial counsel was also ineffective for
failing to investigate adequately and develop lay witness
testimony in mitigation.

                             III.

                              A.

      As an initial matter, we must ask whether the District
Court had jurisdiction to pass on Blystone‘s Rule 59(e)
motion, and whether we, in turn, have jurisdiction to review it
on appeal.

       The Antiterrorism and Effective Death Penalty Act of
1996 (―AEDPA‖), Pub. L. No. 104-132, 110 Stat. 1214
(1996), places the federal courts of appeals in the role of
―gate-keeper,‖ charging them with the responsibility of
―preventing the repeated filing of habeas petitions that attack
the prisoner‘s underlying conviction.‖       Leal Garcia v.
Quarterman, 573 F.3d 214, 220 (5th Cir. 2009). Pursuant to
this gate-keeping function, AEDPA instructs the courts of
appeals to dismiss any claim presented in a second or




                              24
successive petition that the petitioner presented in a previous
application. See 28 U.S.C. § 2244(b)(1). If a petitioner
presents a new claim in a second or successive habeas corpus
application, we must also dismiss that claim unless one of two
narrow exceptions applies:

       (A) the applicant shows that the claim
       relies on a new rule of constitutional law,
       made retroactive to cases on collateral
       review by the Supreme Court, that was
       previously unavailable; or

       (B)(i) the factual predicate for the claim
       could not have been discovered
       previously through the exercise of due
       diligence; and

       (ii) the facts underlying the claim, if
       proven and viewed in light of the
       evidence as a whole, would be sufficient
       to establish by clear and convincing
       evidence that, but for constitutional
       error, no reasonable factfinder would
       have found the applicant guilty of the
       underlying offense.

Id. § 2244(b)(2)(A)-(B)(ii). ―Before a second or successive
application permitted by this section is filed in the district
court, the applicant shall move in the appropriate court of
appeals for an order authorizing the district court to consider
the application.‖ Id. § 2244(b)(3)(A). A petitioner‘s failure
to seek such authorization from the appropriate appellate
court before filing a second or successive habeas petition




                              25
―acts as a jurisdictional bar.‖ United States v. Key, 205 F.3d
773, 774 (5th Cir. 2000).

       Our sister Circuits have split on the issue of whether a
Rule 59(e) motion to alter or amend judgment that raises a
cognizable habeas claim is properly construed as a second or
successive habeas petition. If so considered, AEDPA
required Blystone to seek this Court‘s authorization to file the
motion before the District Court could properly entertain it
and we are, therefore, without jurisdiction to review the
District Court‘s disposition of the motion on appeal. See 28
U.S.C. § 2244(b); see also Gonzales v. Crosby, 545 U.S. 524,
529 (2005) (―Rule 60(b), like the rest of the Rules of Civil
Procedure, applies in habeas corpus proceedings . . . only ‗to
the extent that [it is] not inconsistent with‘ applicable federal
statutory provisions and rules.‖ (alteration in original and
footnote omitted)).

       Our discussion of this issue necessarily begins with
Gonzalez v. Crosby. In Gonzales, the Supreme Court
addressed the question of when a federal court should
construe a petitioner‘s motion for relief from judgment
pursuant to Rule 60(b) as a second or successive petition
subject to the restrictions of AEDPA. 545 U.S. at 526.
Noting that ―[a]s a textual matter, § 2244(b) applies only
where the court acts pursuant to a prisoner‘s ‗application‘ for
a writ of habeas corpus,‖ the Court began its analysis by
stating that ―it is clear that for purposes of § 2244(b) an
‗application‘ for habeas relief is a filing that contains one or
more ‗claims.‘‖ Id. at 530 (quotation marks omitted). The
Court explained that ―[i]n some instances, a Rule 60(b)
motion will contain one or more ‗claims,‘‖ and ―[a] habeas
petitioner‘s filing that seeks vindication of such a claim is, if




                               26
not in substance a ‗habeas corpus application,‘ at least similar
enough that failing to subject it to the same requirements
would be ‗inconsistent with‘ the statute.‖ Id. at 530, 531.
This must be so because

       [u]sing Rule 60(b) to present new claims
       for relief from a state court‘s judgment
       of conviction — even claims couched in
       the language of a true Rule 60(b) motion
       — circumvents AEDPA‘s requirement
       that a new claim be dismissed unless it
       relies on either a new rule of
       constitutional law or newly discovered
       facts.

Id. at 531. Accordingly, the Court held that a Rule 60(b)
motion is subject to the restrictions contained in 28 U.S.C. §
2244(b) when it advances one or more ―claims.‖9
        The Court also explained that ―when a Rule 60(b)
motion attacks, not the substance of the federal court‘s
resolution of a claim on the merits, but some defect in the
integrity of the federal habeas proceedings,‖ the motion is not
properly construed as advancing a ―claim‖ and is, therefore,
not a second or successive petition. Id. at 532. In light of
this admonition, the Court went on to provide specific
guidance as to when a Rule 60(b) motion advances a ―claim‖
for purposes of AEDPA. Id. at 531-32. For example, ―[a]
motion that seeks to add a new ground for relief‖ advances a
claim, as does a motion that ―attacks the federal court‘s

9
  Prior to Gonzales, this Court held similarly with regard to
Rule 60(b) motions in Pridgen v. Shannon, 380 F.3d 721, 727
(3d Cir. 2004).




                              27
previous resolution of a claim on the merits, since alleging
that the court erred in denying habeas relief on the merits is
effectively indistinguishable from alleging that the movant is,
under the substantive provisions of the statutes, entitled to
habeas relief.‖ Id. at 532 (footnote omitted). Similarly, a
motion that seeks to present newly discovered evidence in
support of a claim previously denied presents a claim. Id.

        Blystone‘s Rule 59(e) motion does not raise any new
claims; rather, it seeks only discovery and a subsequent
opportunity either to amend the petition to add new claims
should they become available, or to present new evidence in
support of three of his previously denied claims.
Nonetheless, we are convinced that Blystone‘s Rule 59(e)
motion is a habeas corpus petition within the meaning set
forth in Gonzales. As the Supreme Court explained, a motion
―seek[ing] leave to present ‗newly discovered evidence‘ in
support of a claim previously denied‖ advances a claim and
is, therefore, a habeas corpus petition. Id. at 531 (citation
omitted). And ―by taking steps that lead inexorably to a
merits-based attack on the prior‖ judgment on his habeas
petition, Post v. Bradshaw, 422 F.3d 419, 424-25 (6th Cir.
2005), Blystone has made evident his purpose to seek
vindication of previously denied claims through the
presentation of new evidence. Accordingly, we conclude that
Blystone‘s Rule 59(e) motion advances a claim and is thus a
habeas corpus petition.

       The pertinent question for our jurisdictional analysis,
then, is whether a Rule 59(e) motion to amend or alter
judgment is materially different from a Rule 60(b) motion to
reconsider, such that it does not constitute a second or
successive petition, even if it advances a claim. We now join




                              28
the Court of Appeals for the Sixth Circuit in answering that
question in the affirmative.

        As indicated above, Gonzales clearly delineated when
a ―Rule 60(b) motion should be treated like a habeas corpus
application.‖ Gonzales, 545 U.S. at 533. Notably, however,
even though ―it is well settled that the phrase [‗second or
successive‘] does not simply ‗refe[r] to all [habeas]
applications filed second or successively in time,‘‖ Magwood
v. Patterson, 130 S. Ct. 2788, 2796 (2010) (second alteration
in original), Gonzales did not explicitly address the
subsequent question in the analytical chain — whether a Rule
60(b) motion, which constitutes a habeas corpus petition, is
properly treated as a second or successive one. Instead, the
Court effectively assumed that, if a Rule 60(b) motion
constitutes a habeas corpus petition, it is necessarily second
or successive and, therefore, subject to AEDPA‘s
jurisdictional restrictions. And the reason for such an
assumption is rendered immediately evident by the operation
of Rule 60(b): Rule 60(b) only comes into play after the time
to appeal has expired and the judgment has become final. See
Gonzales, 545 U.S. at 528. Accordingly, a Rule 60(b) motion
that raises a claim attacking the underlying criminal judgment
must be a second or successive petition because, the judgment
having become final, the petitioner has expended the ―one full
opportunity to seek collateral review‖ that AEDPA ensures.
Urinyi v. United States, 607 F.3d 318, 320 (2d Cir. 2010)
(quotation marks omitted). In other words, a Rule 60(b)
motion is, in substance, both a collateral attack on the first
habeas judgment and a new collateral attack on the
underlying criminal judgment because Rule 60(b) does not
prevent the original habeas judgment from becoming final;
instead, it seeks to set aside the already final judgment. See




                             29
Curry v. United States, 307 F.3d 664, 665 (7th Cir. 2002).
This is not so in the case of a Rule 59(e) motion.

       Quite to the contrary, a timely Rule 59(e) motion
suspends the finality of the judgment by tolling the time for
appeal.10 See Howard v. United States, 533 F.3d 472, 475
(6th Cir. 2008). Accordingly, we cannot logically subject a
Rule 59(e) motion to the statutory limitations imposed upon
second or successive collateral attacks on criminal judgments
because, unlike a Rule 60(b) motion, it is neither a collateral
attack on the initial habeas judgment, nor a new collateral
attack on the underlying criminal judgment — rather it is part
and parcel of the petitioner‘s ―one full opportunity to seek
collateral review.‖ Urinyi, 607 F.3d at 320 (quotation marks
omitted); see Curry, 307 F.3d at 665. It is for this reason that
we agree with the Court of Appeals for the Sixth Circuit that
―[t]he purposes behind Rule 59(e), as well as the mechanics
of its operation, counsel in favor of the nonapplicability of
second-or-successive limitations,‖ even if the motion
advances a claim. Howard, 533 F.3d at 474.

       Rule 59(e) makes explicit that the district court may
continue to exercise the inherent power that it has to rectify
its own mistakes prior to the entry of judgment for a brief

10
   We note, however, that a Rule 59(e) motion does not
suspend the finality of a judgment for purposes of claim or
issue preclusion. See 18A Charles Alan Wright, Arthur R.
Miller & Edward H. Cooper, Federal Practice and Procedure
§ 4432 (2d ed. 2002) (―[I]t is clear that definitions of finality
cannot automatically be carried over from appeals cases to
preclusion problems.‖).




                               30
period of time immediately after judgment is entered. See
White v. N.H. Dep‘t of Emp‘t Sec., 455 U.S. 445, 450
(1982).11 Viewed against this backdrop, we think it clear that
applying AEDPA‘s limitations on successive collateral
attacks to Rule 59(e) motions would unduly interfere with the
prompt reconsideration of just-entered judgments. That is to
say, it would frustrate Rule 59(e)‘s intention to allow the
district court to correct obvious errors in its reasoning readily,
which in turn ―further[s] the important goal of avoiding
piecemeal appellate review of judgments.‖ Osterneck v.
Ernst & Whinney, 489 U.S. 169, 177 (1989). We are
unwilling to attribute to Congress the ―unlikely intent‖ to so
impede Rule 59(e)‘s operation by way of AEDPA‘s ―second
or successive‖ restrictions. Howard, 533 F.3d at 475.

       We are cognizant of the fact that Howard was issued
over a strong dissent, which concluded that, while Rule 59(e)
motions that seek only ―to bring to the attention of a district
judge errors[] . . . in the judge‘s decision on the case as it was
put before him‖ should not be considered second or
successive petitions, those based on wholly new claims
cannot escape being ruled out by the basic premise of
AEDPA ―that all habeas claims should generally be brought
at one time.‖ Howard, 533 F.3d at 476 (Boggs, C.J.,
dissenting). Following this reasoning, the Court of Appeals
for the Fifth Circuit has concluded that, though technical
differences exist between Rule 59(e) and Rule 60(b), in
practice the two rules ―permit the same relief — a change in

11
  This power is entirely ―distinct from the power explicitly
granted by Rule 60 to reopen cases well after final judgment
has been entered.‖ In re Saffady, 524 F.3d 799, 803 (6th Cir.
2008).




                               31
judgment,‖ and thus the Gonzales framework should apply
equally to both types of motions. Williams v. Thaler, 602
F.3d 291, 303-04 (5th Cir. 2010) (quotation marks omitted).12
Following this logic, in Williams, the Court of Appeals for
the Fifth Circuit opined that a Rule 59(e) motion that
advances a claim constitutes a second or successive petition.

        We understand the temptation to apply the rule of
Gonzales to those Rule 59(e) motions that assert ―wholly new
claims,‖ Howard, 533 F.3d at 476 (Boggs, C.J., dissenting),
since one could argue that such motions are, in effect, new
petitions improperly captioned as motions to reconsider. But
we, nonetheless, disagree with the Court of Appeals for the
Fifth Circuit‘s holding because we do not believe that the
differences between Rules 60(b) and 59(e) are merely
technical. To the contrary, as we explained above, we think it
is clear that, unlike a Rule 60(b) motion, a Rule 59(e) motion
is part of the one full opportunity for collateral review that
AEDPA ensures to each petitioner. And we are unwilling to
suppose that Congress meant to deny the District Court the
first opportunity to rework its newly issued judgment. Thus,
we are convinced that a ―Rule 59(e) motion, whether or not it
should properly be denied on its merits, does not require a

12
   In Williams, the court also cited Ward v. Norris, 577 F.3d
925, 935 (8th Cir. 2009), and United States v. Pedraza, 466
F.3d 932, 934 (10th Cir. 2006), as support for the conclusion
that AEDPA‘s limitations on successive petitions apply to
Rule 59(e) motions. We do not believe that Ward and
Pedraza are helpful, however, because they each concerned
Rule 59(e) motions to reconsider the dismissal of Rule 60(b)
motions that the district court had determined to be second or
successive petitions requiring court of appeals permission.




                             32
transfer to this court to determine whether the requirements of
[AEDPA] are met.‖ Howard, 533 F.3d at 476.

        Accordingly, we now join the Court of Appeals for the
Sixth Circuit in holding that a timely Rule 59(e) motion to
amend or alter a judgment is not a second or successive
petition, whether or not it advances a claim, and therefore
such a motion lies outside the reach of the jurisdictional
limitations that AEDPA imposes upon multiple collateral
attacks.

                               B.

        Having determined that the District Court properly
exercised jurisdiction over Blystone‘s Rule 59(e) motion, we
turn to the merits of Blystone‘s challenge to that ruling. We
review the District Court‘s denial of a motion to alter or
amend a judgment pursuant to Rule 59(e) for abuse of
discretion, ―except over matters of law, which are subject to
plenary review.‖ Cureton v. Nat‘l Collegiate Athletic Ass‘n,
252 F.3d 267, 272 (3d Cir. 2001).
        The scope of a motion for reconsideration, we have
held, is extremely limited. Such motions are not to be used as
an opportunity to relitigate the case; rather, they may be used
only to correct manifest errors of law or fact or to present
newly discovered evidence. Howard Hess Dental Labs., Inc.
v. Dentsply Int‘l Inc., 602 F.3d 237, 251 (3d Cir. 2010).
―Accordingly, a judgment may be altered or amended [only]
if the party seeking reconsideration shows at least one of the
following grounds:       (1) an intervening change in the
controlling law; (2) the availability of new evidence that was
not available when the court granted the motion for summary
judgment; or (3) the need to correct a clear error of law or fact




                               33
or to prevent manifest injustice.‖ Id. (quotation marks
omitted) (emphasis added). We have made clear that ―‗new
evidence,‘ for reconsideration purposes, does not refer to
evidence that a party . . . submits to the court after an adverse
ruling. Rather, new evidence in this context means evidence
that a party could not earlier submit to the court because that
evidence was not previously available.‖ Id. at 252. Evidence
that is not newly discovered, as so defined, cannot provide the
basis for a successful motion for reconsideration. Harsco
Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).

        The District Court denied Blystone‘s Rule 59(e)
motion, finding that the evidence submitted in support was
not in fact newly discovered, since Blystone had possession
of it many months before the District Court denied habeas
relief.13 This was plainly not an abuse of discretion under our
clearly articulated standards for the assessment of a motion
for reconsideration. See Howard Hess Dental Labs., 602 F.3d
at 251-52; see also Howard, 533 F.3d at 475 (explaining in
the context of a habeas action that ―Rule 59(e) motions
cannot be used to present new arguments that could have




13
   The District Court found, in the alternative, that the new
evidence would have no impact on its judgment as to
Blystone‘s guilt phase claims because the evidence of his
guilt was overwhelming. This alternative basis was neither
essential to the District Court‘s denial of the Rule 59(e)
motion, nor is it necessary to our review.




                               34
been raised prior to judgment‖). We, therefore, decline to
upset the District Court‘s ruling.14


14
   Blystone makes three other arguments in favor of reversing
the District Court‘s denial of his Rule 59(e) motion, each of
which is without merit.
        First, relying on Adams v. Gould Inc., 739 F.2d 858,
869 (3d Cir. 1984), he contends that his Rule 59(e) motion
was effectively a motion for leave to amend his habeas
petition, and that the District Court should have applied the
liberal standard used to assess a motion under Fed. R. Civ. P.
15(a). In Adams, the district court denied the plaintiffs‘ Rule
59(e) and Rule 15 motions, which were filed after we directed
the entry of a judgment against the plaintiffs in a § 1292(b)
interlocutory appeal. In holding that the district court abused
its discretion by denying relief, we stated that the rationale
underlying most cases rejecting post-judgment amendments
— that the plaintiff should have raised the new theory before
trial — did not apply where only an interlocutory judgment
had issued. Id. at 868. This case is distinct from Adams in
two important respects. First, Blystone did not file a motion
seeking to amend his petition; rather, he sought leave to
conduct discovery and additional time thereafter in which to
move to amend. The District Court, therefore, had no motion
to amend before it, and did not err in failing to treat the
motion for reconsideration as something it was not. Second,
unlike in Adams, the rationale that generally underlies the
denial of post-judgment amendments indeed applies here:
Blystone should have sought leave for discovery before the
District Court adjudicated the petition, given that the ―new‖
evidence was available to him before such judgment was
issued.




                              35
                              IV.

       We next turn to the District Court‘s grant of penalty-
phase relief.

                              A.
       Because the District Court did not conduct an
evidentiary hearing before ruling on the habeas petition, our
review is plenary and we conduct our analysis as the District
Court did. Marshall v. Hendricks, 307 F.3d 36, 50 (3d Cir.
2002). The state court adjudicated Blystone‘s ineffective
assistance of counsel claim on the merits;15 thus, our review is


        Second, relying on Bracy v. Gramley, 520 U.S. 899
(1997), Blystone argues that the District Court erred in
denying the Rule 59(e) motion because he set forth sufficient
facts to warrant discovery. Even if Blystone indeed set forth
evidence sufficient to warrant discovery had he presented it
while his petition was pending, that is a different question
than the one before this court — namely, whether the District
Court erred in finding that the motion for discovery was
dilatory because the evidence presented in support of the Rule
59(e) motion was not newly discovered.
        Third, Blystone contends that the District Court abused
its discretion because, pursuant to 28 U.S.C. § 2244(d)(1)(D),
he had a year from the date on which the ―new‖ evidence
could have been discovered through the exercise of due
diligence to raise claims thereon. Again, this is a different
question than whether the District Court erred in denying the
Rule 59(e) motion.
15
  Where a lower state court opinion ―represents the state
courts‘ last reasoned opinion on [the relevant issue],‖ we




                              36
limited by the mandates of AEDPA. See Adamson v. Cathel,
633 F.3d 248, 254-55 (3d Cir. 2011). As the Supreme Court
has made clear, AEDPA imposes a ―highly deferential
standard for evaluating state-court rulings, and demands that
state-court decisions be given the benefit of the doubt.‖
Renico v. Lett, 130 S. Ct. 1855, 1862 (2010) (citation and
quotation marks omitted). Accordingly, under AEDPA, our
task is only to determine whether the state court‘s
adjudication of Blystone‘s Strickland claim:

             (1) resulted in a decision that was
             contrary to, or involved an
             unreasonable      application    of,
             clearly established Federal Law,
             as determined by the Supreme
             Court of the United States; or

             (2) resulted in a decision that was
             based on an unreasonable
             determination of the facts in light
             of the evidence presented in the
             State court proceeding.

28 U.S.C. § 2254(d).


―look through‖ the higher state court-opinion and apply §
2254(d)‘s standards to the ―highest reasoned opinion.‖ Bond
v. Beard, 539 F.3d 256, 289-90 (3d Cir. 2008) (citation
omitted). Because the PCRA court presented a much more
thoroughly reasoned decision than the Pennsylvania Supreme
Court on some of the issues involved, we will, at times,
analyze the PCRA court‘s decision, on which the Supreme
Court decision heavily relied.




                             37
        Consistent with Supreme Court precedent, we read §
2254(d) to require three distinct legal inquiries. See, e.g.,
Harrington v. Richter, 131 S. Ct. 770, 785 (2011). First, we
―must inquire whether the state court decision was ‗contrary
to‘ clearly established federal law, as determined by the
Supreme Court of the United States; second, if it was not,
[we] must evaluate whether the state court judgment rests
upon an objectively unreasonable application of clearly
established Supreme Court jurisprudence.‖            Matteo v.
Superintendent, SCI Albion, 171 F.3d 877, 880 (3d Cir. 1999)
(en banc). Third, we must ask whether the state court
decision ―was based on an unreasonable determination of the
facts in light of the evidence presented‖ to the state court. 28
U.S.C. § 2254(d)(2).

        As the Supreme Court has explained, a decision by a
state court is contrary to clearly established law if it applies a
rule that contradicts the governing law set forth in the Court‘s
cases or if it confronts a set of facts that are materially
indistinguishable from a decision of the Court and
nevertheless arrives at a result different from the Court‘s
precedent. See Williams v. Taylor, 529 U.S. 362, 405-06
(2000).

       A state court decision is objectively unreasonable ―if
the state court identifies the correct governing principle from
th[e Supreme] Court‘s decision [] but unreasonably applies
that principle to the facts of the prisoner‘s case.‖ Id. at 413.
Under this standard, ―[a] federal habeas court may not issue
the writ simply because that court concludes in its
independent judgment that the state-court decision applied a
Supreme Court case incorrectly. Rather, it is the habeas




                               38
applicant‘s burden to show that the state court applied that
case to the facts of his case in an objectively unreasonable
manner.‖ Price v. Vincent, 538 U.S. 634, 641 (2003)
(citations, quotation marks, and brackets omitted). In other
words, ―[a] state court‘s determination that a claim lacks
merit precludes federal habeas relief so long as ‗fairminded
jurists could disagree‘ on the correctness of the state court‘s
decision.‖ Harrington, 131 S. Ct. at 786 (quoting Yarborough
v. Alvarado, 541 U.S. 652, 664 (2004)). And ―the more
general the rule at issue — and thus the greater the potential
for reasoned disagreement among fair-minded judges — the
more leeway state courts have in reaching outcomes in case-
by-case determinations.‖ Renico, 130 S. Ct. at 1864
(quotation marks and brackets omitted).

       With regard to § 2254(d)(2), this Court has explained
that ―a decision adjudicated on the merits in a state court and
based on a factual determination will not be overturned on
factual grounds unless [the state court‘s findings of fact are]
objectively unreasonable in light of the evidence presented in
the state-court proceeding.‖ Lambert v. Blackwell, 387 F.3d
210, 234 (3d Cir. 2004) (quotation marks omitted). ―State-
court factual findings, moreover, are presumed correct; the
petitioner has the burden of rebutting the presumption by
‗clear and convincing evidence.‘‖ Rice v. Collins, 546 U.S.
333, 338-339 (2006) (quoting § 2254(e)(1)); see also
Simmons v. Beard, 590 F.3d 223, 231 (3d Cir. 2009) (―Under
the § 2254 standard, a district court is bound to presume that
the state court‘s factual findings are correct, with the burden
on the petitioner to rebut those findings by clear and
convincing evidence.‖). The evidence against which a federal
court measures the reasonableness of the state court‘s factual
findings is the record evidence at the time of the state court‘s




                              39
adjudication. Cullen v. Pinholster, 131 S. Ct. 1388, 1401
(2011).

       As there is no dispute that the state court applied the
correct principle of law to adjudicate Blystone‘s claim, we
may only overturn the state court‘s decision if it was
objectively unreasonable.

                              B.

       Blystone first contends that the state court‘s denial of
his ineffective assistance of counsel claim, as it relates to
counsel‘s failure to investigate and develop expert mental
health testimony and institutional records in mitigation, was
unreasonable in light of clearly established Supreme Court
precedent, and was made in reliance upon unreasonable
determinations of the facts. The District Court agreed and
vacated Blystone‘s death sentence on that basis. We, too,
agree and will affirm the judgment of the District Court.

        We evaluate claims of ineffective assistance of counsel
using the two-pronged test set forth in Strickland v.
Washington, 466 U.S. 668 (1984). To succeed on such a
claim, the petitioner must demonstrate (1) that counsel‘s
performance was deficient, in that it fell below an objective
standard of reasonableness, and (2) that the petitioner suffered
prejudice as a result of the deficiency. Id. at 687. To
establish prejudice the petitioner ―must show that there is a
reasonable probability that, but for counsel‘s unprofessional
errors, the result of the proceeding would have been different.




                              40
A reasonable probability is a probability sufficient to
undermine confidence in the outcome.‖ Id. at 694.16

        ―Surmounting Strickland‘s high bar is never an easy
task.‖ Padilla v. Kentucky, 130 S. Ct. 1473, 1485 (2010).
―[U]nder de novo review, the standard for judging counsel‘s
representation is a most deferential one,‖ Harrington, 131 S.
Ct. at 788, and

      [e]stablishing that a state court‘s
      application     of    Strickland     was
      unreasonable under § 2254(d) is all the
      more difficult. The standards created by
      Strickland and § 2254(d) are both highly
      deferential, and when the two apply in
      tandem, review is doubly so. The
      Strickland standard is a general one, so
      the range of reasonable applications is
      substantial. Federal habeas courts must
      guard against the danger of equating

16
   The Commonwealth argues that Blystone‘s claim for relief
depends on this Court‘s willingness to recognize a new rule
— namely, that the principles of Strickland impose upon
counsel an obligation to refuse the instructions of a competent
client with respect to the presentation of mitigating evidence.
But Blystone advocates no such new rule; rather, Blystone
argues merely that counsel failed in his predicate duty to
investigate, and advise Blystone of, available mitigating
evidence prior to sentencing, and that he was prejudiced
thereby. The merits of such a claim are ―squarely governed‖
by Strickland. Williams, 529 U.S. at 390.




                              41
       unreasonableness under Strickland with
       unreasonableness under § 2254(d). When
       § 2254(d) applies, the question is not
       whether     counsel‘s    actions    were
       reasonable. The question is whether there
       is any reasonable argument that counsel
       satisfied    Strickland‘s     deferential
       standard.

Id. (citations and quotation marks omitted).17

                               1.
        We first turn to the state court‘s interpretation and
application of Strickland‘s performance prong. Blystone
argued unsuccessfully in state court that counsel was deficient
in failing to investigate adequately and develop expert mental
health testimony and institutional records in mitigation at the
sentencing phase. For the reasons set forth below, we can
discern no reasonable argument to sustain the state court‘s


17
   Though application of the Strickland test requires a case-
specific examination of the evidence, this ―obviates neither
the clarity of the rule nor the extent to which the rule must be
seen as ‗established‘ by [the Supreme Court.]‖ Williams, 529
U.S. at 391. Supreme Court decisions since the issuance of
Strickland have shed further light on precisely what is
required of counsel in conducting a sufficient investigation
prior to sentencing. But such a duty to investigate is certainly
encompassed in the mandate of Strickland and has, therefore,
been ―established‖ for purposes of AEDPA since the issuance
of that decision. See Marshall, 307 F.3d at 99-107.




                              42
conclusion that Blystone‘s lawyer satisfied Strickland‘s
deferential standard.

        Unquestionably, investigation is essential to the
lawyer‘s duties as both advisor and advocate. See 1 ABA
Standards for Criminal Justice 4-4.1 (2d ed. 1980).18 After
all, ―[t]he effectiveness of advocacy is not to be measured
solely by what the lawyer does at the trial; without careful
preparation, the lawyer cannot fulfill the advocate‘s role.‖ Id.
Indeed, the ―right to present, and to have the sentencer
consider, any and all mitigating evidence means little if
defense counsel fails to look for mitigating evidence‖ in the
first instance. Hendricks, 307 F.3d at 99 (quotation marks
omitted).

       ―[C]ounsel‘s general duty to investigate takes on
supreme importance to a defendant in the context of
developing mitigating evidence to present to a judge or jury
considering the sentence of death.‖ Id. (quotation marks
omitted). ―The lawyer . . . has a substantial and important
role to perform in raising mitigating factors both to the
prosecutor initially and to the court at sentencing.‖ 1 ABA
Standards, supra, 4-4.1. And this formidable task ―cannot
effectively be done on the basis of broad general emotional
appeals or on the strength of statements made to the lawyer
by the defendant.‖ Id.        Rather, the lawyer must make
sufficient ―efforts to discover all reasonably available

18
  As the Supreme Court noted in Wiggins v. Smith, ―we long
have referred [to ABA standards] as guides to determining
what is reasonable.‖ 539 U.S. 510, 524 (2003) (quotation
marks omitted).




                              43
mitigating evidence and evidence to rebut any aggravating
evidence that may be introduced by the prosecutor.‖
Wiggins, 539 U.S. at 524 (quotation marks omitted).
―Information concerning the defendant‘s background,
education, employment record, mental and emotional
stability, family relationships, and the like, will be relevant. . .
.‖ 1 ABA Standards, supra, 4-4.1.

        Of course, while much is expected of trial counsel,
Strickland also calls for great deference to an attorney‘s
tactical decision to forego particular lines of investigation.
And those strategic choices that counsel makes after
conducting a thorough investigation of the relevant law and
facts ―are virtually unchallengeable[.]‖ Wiggins v. Smith,
539 U.S. 510, 521 (2003) (quotation marks omitted). This
does not mean, however, that counsel can insulate his
decisions from review merely by calling them strategic, for
―choices made after less than complete investigation are
reasonable [only] to the extent that reasonable professional
judgments support the limitations on investigation.‖ Id.
(quotation marks omitted). That is to say, ―counsel has a duty
to make reasonable investigations or to make a reasonable
decision that makes particular investigations unnecessary.‖
Id. (quotation marks omitted).

        Importantly for our present purposes, this duty to
conduct a reasonable investigation of mitigating evidence
exists independently of counsel‘s duty to present a mitigation
case to the jury. In fact, the former is a necessary predicate to
the latter: if counsel has failed to conduct a reasonable
investigation to prepare for sentencing, then he cannot
possibly be said to have made a reasonable decision as to
what to present at sentencing. As such, ―our principal




                                44
concern in deciding whether [counsel] exercised ‗reasonable
professional judgment‘ is not whether counsel should have
presented a mitigation case. Rather, we focus on whether the
investigation supporting counsel‘s decision not to introduce
mitigating evidence of [the defendant‘s] background was
itself reasonable.‖    Id. at 522-23 (citation and brackets
omitted).

        We need not delve too deeply into the question of
whether Whiteko‘s investigation prior to sentencing was
deficient because the Commonwealth‘s brief all but concedes
that it was. See Commonwealth‘s Reply Br. 10 (―If counsel
had persuaded petitioner not to contest the imposition of a
sentence of death, then [Supreme Court precedent] would
require an evaluation of whether counsel‘s inadequate
investigation tainted his instructions and advice to his client.‖
(emphasis added)). And, for the reasons that follow, we are
persuaded that no reasonable argument can be made to
support the state court‘s decision to the contrary.

       Notably, the Commonwealth does not dispute that the
expert mental health testimony and institutional records
presented at the PCRA hearing amount to constitutionally
significant mitigating evidence. Nor does the Commonwealth
dispute that all of this evidence was readily available to
Whiteko at the time of trial, had he looked for it. Thus, the
question before us is simply whether any reasonable
argument can be made to support the conclusion that
counsel‘s failure to explore these sources of mitigating
evidence was not constitutionally deficient.

       The PCRA court determined that trial counsel‘s
investigation into expert mental health evidence was adequate




                               45
because Blystone underwent a competency evaluation at the
Mayview Hospital prior to trial and nothing in the resulting
report would have suggested to counsel that he should inquire
further into Blystone‘s mental health. We disagree. Indeed,
we believe the state court‘s conclusion in this regard was
objectively unreasonable in light of the evidence presented in
the proceedings before it.

       As the District Court aptly noted, ―[i]t is beyond cavil
that the scope of an evaluation for purposes of mitigation at a
capital sentencing proceeding is far broader than that for
competency at trial.‖       District Court Op. 105 (citing
Commonwealth v. Basemore, 744 A.2d 717, 738 n.24 (Pa.
2000); Blanco v. Singletary, 943 F.2d 1477, 1503 (11th Cir.
1991)). Thus, the fact that the Mayview Hospital report
found Blystone competent to stand trial plainly does not, as
the PCRA court‘s opinion suggests, lead inexorably to the
conclusion that the report gave Blystone a clean bill of mental
health for purposes of mitigation. In fact, the record before
the PCRA court demonstrated quite the opposite. Drs.
Fleming and Whyte testified that the Mayview Hospital
competency evaluation contained clinically significant ―red
flags,‖ which a qualified expert would have found to require
follow-up prior to sentencing. But counsel never even
presented the competency evaluation to an expert, instead
determining of his own accord that nothing in the report
suggested that Blystone suffered from a mental illness.
Notably, nothing was presented to the PCRA court that could
have served to undermine the conclusion of Drs. Fleming and
Whyte that any qualified expert would have found the
contents of the Mayview Hospital report to be clinically
significant. On such a record, we conclude that the state
court‘s assertion that the Mayview Hospital report contained




                              46
no indications of mental illness was an unreasonable
determination of the facts.

       The state court‘s decision was similarly unreasonable
in reaching the concomitant conclusion that counsel was not
ineffective for failing to solicit an independent mental health
evaluation because Blystone had no constitutional right to
such an evaluation prior to sentencing. Drs. Fleming and
Whyte testified that, had the appropriate follow-up
investigation of the Mayview Hospital report been conducted,
a qualified expert would have had all of the means necessary
at the time of trial to diagnose Blystone with organic brain
syndrome caused by a childhood head injury, bipolar
disorder, and borderline personality disorder. Both doctors
believed that the psychological conditions from which
Blystone suffered rendered him substantially impaired at the
time of the crime and they were of the opinion that a qualified
expert would have reached the same conclusion prior to
sentencing. Again, nothing was presented to the PCRA court
to undermine the opinions of Drs. Fleming and Whyte in this
regard.19 Even assuming that the state court correctly
concluded that Blystone had no constitutional right to an
independent mental health evaluation prior to sentencing, it
was certainly within the trial court‘s discretion to appoint an

19
   The state court dismissed the opinions of Drs. Fleming and
Whyte because they did not know Blystone at the time of the
offense or at the time of trial. In so doing, the state court
ignored the fact that both doctors testified that all of the
materials upon which they relied were available at the time of
trial and that qualified experts would have reached the same
diagnoses at that time.




                              47
expert had counsel so requested. See, e.g., Commonwealth v.
Miller, 746 A.2d 592, 605 (Pa. 2000) (Saylor, J., concurring).
We believe it clear that competent counsel would have so
requested under the circumstances. Cf. Everett v. Beard, 290
F.3d 500, 509 (3d Cir. 2002) (explaining that a ―reasonably
competent attorney patently is required to know the state of
the applicable law‖). The state court‘s suggestion to the
contrary is unreasonable.

        Counsel sought to justify further his failure to seek an
expert mental health evaluation by explaining to the PCRA
court that Blystone wanted ―all or nothing‖ — in other words,
he believed his client wanted only to contest his guilt at trial
and did not want to present a mitigation case if convicted.20
This proffered justification, however, relies on an illogical
leap: the fact that Blystone rejected a plea deal offering him
life in prison in exchange for an admission of guilt in no way
compels the conclusion that he wanted to die if convicted.
And, in any event, ―[t]he investigation for preparation of the
sentencing phase should be conducted regardless of any
initial assertion by the client that mitigation is not to be
offered.‖     ABA Guidelines for the Appointment and
Performance of Counsel in Death Penalty Cases, Guideline
11.4.1(C). Counsel cannot avoid the consequences of his
inadequate preparation simply by virtue of the serendipitous
occurrence that, on the day of sentencing, his client stuck
with the decision not to go forward with a mitigation case. 21


20
   Counsel did not defend his decision not to obtain the
institutional records before the PCRA court.
21
   We certainly recognize that




                              48
       With regard to institutional records, we start with the
fact that counsel knew prior to sentencing that Blystone had
served in the Navy and been incarcerated in Maryland for
robbery. Yet, counsel failed even to attempt to acquire
records from either institution. The Commonwealth correctly
points out that these records contain some information that
may have proven unfavorable to Blystone. But they also


       [t]he reasonableness of counsel‘s actions
       may be determined or substantially
       influenced by the defendant‘s own
       statements or actions. . . . And when a
       defendant has given counsel reason to
       believe     that     pursuing      certain
       investigations would be fruitless or even
       harmful, counsel‘s failure to pursue those
       investigations may not later be
       challenged as unreasonable.

Strickland, 466 U.S. at 691. Still, notwithstanding any
statements a defendant may make as to his desire to present a
case in mitigation at sentencing, the duty to, at the very least,
―explore all avenues leading to facts relevant to . . . the
penalty‖ before sentencing belongs to the lawyer and ―exists
regardless of the accused‘s admissions or statements to the
lawyer of facts constituting guilt or the accused‘s stated desire
to plead guilty.‖ 1 ABA Standards for Criminal Justice 4-4.1
(2d ed. 1982 Supp.). After all, counsel also has a duty to
provide advice upon which his client can make an informed
decision not to present evidence in mitigation. And counsel
cannot fulfill this duty without first knowing what mitigating
circumstances may exist. See Hamblin v. Mitchell, 354 F.3d
482, 492 (6th Cir. 2003).




                               49
contain evidence that plainly corroborates the testimony of
Drs. Fleming and Whyte as to Blystone‘s personality disorder
and childhood head injury. Any amount of substantive
engagement with this evidence would have spurred competent
counsel to further investigate Blystone‘s mental health. As
Supreme Court precedent makes clear, defense counsel has a
duty to obtain administrative records, such as those at issue
here, as part of the ―obligation to conduct a thorough
investigation of the defendant‘s background.‖ Williams, 529
U.S. at 396 (citing 1 ABA Standards, supra, commentary, p.
4-55). We think it abundantly clear that trial counsel fell
short of professional standards in failing to explore
institutional records in the course of investigating Blystone‘s
background in this case. The state court‘s conclusion to the
contrary reflects an unreasonable application of clearly
established federal law. See, e.g., Wiggins, 539 U.S. at 527-
28 (finding state court‘s conclusion that counsel performed
adequately, even though he did not fully explore known
institutional records, to be objectively unreasonable).

       Moreover, counsel‘s inadequate investigation was
clearly not the result of the type of reasoned tactical decision
to which we owe deference under Strickland. Indeed,
counsel‘s testimony at the PCRA hearing makes evident that
he did not even perform an investigation sufficient to provide
the foundation for a reasoned strategic choice as to which
avenues of potentially mitigating evidence to pursue. See
United States v. Gray, 878 F.2d 702, 711 (3d Cir. 1989)
(―[C]ounsel can hardly be said to have made a strategic
choice against pursuing a certain line of investigation when
s/he has not yet obtained the facts on which such a decision
could be made.‖).




                              50
       We recognize that ―[t]he right to counsel does not
require that a criminal defense attorney leave no stone and no
witness unpursued.‖ Jermyn v. Horn, 266 F.3d 257, 308 (3d
Cir. 2001) (alteration in original) (quotation marks omitted).
But the Sixth Amendment at least ―require[s] a reasoned
judgment as to the amount of investigation the particular
circumstances of a given case require.‖ Id. (quotation marks
omitted); see also Strickland, 466 U.S. at 691. It is evident
from the PCRA record that counsel‘s limited investigation
was not the result of any such reasoned judgment, but was
merely the consequence of lackluster performance. In other
words, we think that ―counsel chose to abandon the[]
investigation at an unreasonable juncture, making a fully
informed decision with respect to sentencing strategy
impossible.‖ Wiggins, 539 U.S. at 527-28. And we are
convinced that there could be no disagreement among
―fairminded jurists‖ that the state court‘s decision to the
contrary was incorrect. Harrington, 131 S. Ct. at 786 (―[A]
state court‘s determination that a claim lacks merit precludes
federal habeas relief so long as ‗fairminded jurists could
disagree‘ on the correctness of the state court‘s decision.‖
(quoting Yarborough, 541 U.S. at 664)).

                              2.

       Having largely conceded that Whiteko‘s performance
was deficient, the Commonwealth focuses its attention on the
prejudice prong of the Strickland test. The Commonwealth
argues, as the Pennsylvania Supreme Court found, that
Blystone made a ―knowing, intelligent, and voluntary,‖
waiver of his right to present any mitigating evidence at
sentencing. Blystone II, 725 A.2d at 1205 (noting that
Blystone ―not only refused to take the stand to testify in




                             51
mitigation, but he also refused to allow any other mitigating
evidence to be presented in his behalf‖). Accordingly, the
argument continues, Blystone has ―failed to demonstrate how
counsel‘s alleged ineffectiveness prejudiced him‖ because the
jury would not have been privy to any additional evidence
that Whiteko may have uncovered through an adequate
investigation. Id. at 1205 n.20. More specifically, the
Commonwealth contends that the relief Blystone seeks is
foreclosed by the Supreme Court‘s decision in Schriro v.
Landrigan, 550 U.S. 465 (2007), in which the petitioner,
Landrigan, made a similar ineffective assistance of counsel
claim based upon an allegedly deficient investigation. A
summary of Schriro and its progeny will be of use in
explaining why we do not agree that Schriro controls our
analysis of this case.

         In Schriro, the Supreme Court confronted for the first
time ―a situation in which a client interferes with counsel‘s
efforts to present mitigating evidence to a sentencing court.‖
Id. at 478. Though Landrigan‘s counsel had advised his
client ―very strongly‖ to allow the presentation of a mitigation
case, Landrigan made clear upon questioning from the
sentencing judge that he had instructed his counsel, in no
uncertain terms, not to present any mitigating evidence. Id. at
469. Indeed, while Landrigan‘s counsel was proffering to the
court the mitigating evidence he would have presented, if so
permitted by his client, Landrigan went as far as to interrupt
multiple times to explain away the mitigating characteristics
of the evidence, and to reaffirm that he did not want the
evidence presented in court. Id. at 470. Moreover, Landrigan
made it abundantly clear that he understood the consequences
of his choice not to present a mitigation case: at the end of
the sentencing hearing, he explicitly asked the jury to impose




                              52
a death sentence, stating ―I think if you want to give me the
death penalty, just bring it right on. I‘m ready for it.‖ Id.
(quotation marks omitted). Applying AEDPA‘s deferential
standard of review to these facts, the Supreme Court
determined that the state court reasonably concluded that
Landrigan had refused to allow the presentation of any
mitigating evidence, regardless of its form, and that this
refusal prevented him from thereafter demonstrating that
counsel‘s allegedly inadequate investigation resulted in
prejudice because no additional mitigating evidence would
have come before the jury. Id. at 475-77.

       We found Schriro to be controlling in Taylor v. Horn,
504 F.3d 416 (3d. Cir. 2007). In Taylor, the petitioner wrote
a confession letter to the police, in which he stated, ―I want
the maximum sentence.‖ Id. at 421 (quotation marks
omitted). At his change of plea hearing, the petitioner
confirmed that he had instructed his attorney not to contact
any witnesses or to call medical personnel who could testify
on his behalf, and that he understood that ―the likely result
will be imposition of the death penalty.‖ Id. (quotation marks
omitted). At sentencing, the petitioner informed the court that
he declined to present any mitigating evidence and the court
sentenced him to death. Id. at 422. Despite his dogged
opposition to the presentation of mitigating evidence, the
petitioner filed an ineffective assistance claim in subsequent
state post-conviction proceedings based on his counsel‘s
allegedly deficient investigation in preparation for sentencing.
The state court denied the claim, finding that the petitioner
could not make the necessary showing of prejudice, since he
unwaveringly refused to allow his attorney to present any
evidence in mitigation, going so far as to personally call
potential witnesses to instruct them not to attend his




                              53
sentencing. Id. at 424. Applying AEDPA‘s deferential
standard of review, we determined in Taylor that the state
court‘s assessment of the facts was reasonable. Id. at 452,
455. Though the petitioner in that case ―was not belligerent
and obstructive in court like the defendant in [Schriro],‖ we
were persuaded by the record ―that his determination not to
present mitigating evidence was just as strong.‖ Id. at 455.
As a result, we found that ―whatever counsel could have
uncovered, [the petitioner] would not have permitted any
witnesses to testify, and was therefore not prejudiced by any
inadequacy in counsel‘s investigation or decision not to
present mitigation evidence.‖ Id.

       In the subsequent case of Thomas v. Horn, the
Commonwealth relied on Schriro and Taylor to argue that,
even assuming that effective counsel would have discovered
Thomas‘s history of mental illness prior to sentencing, no
prejudice could have resulted from the inadequate
investigation because Thomas would have prevented his
counsel from presenting any evidence of his mental illness at
sentencing. 570 F.3d 105, 126 (3d Cir. 2009). We rejected
this argument,22 holding that we could not conclude on the
record before us that Thomas would have interfered with the
presentation of all mitigating evidence, regardless of its form.
Id. We explained that Thomas‘s colloquy at sentencing
focused narrowly on whether he wanted to take the stand
himself, and did not provide a reasonable basis to conclude,
as a factual matter, that he would have refused to present all

22
  Unlike in Schriro and Taylor, our review in Thomas was
not restricted by AEDPA because the state courts had not
addressed Thomas‘s ineffective assistance of counsel claim
on the merits. Thomas, 570 F.3d at 127.




                              54
other forms of mitigating evidence as well, had his attorney
been prepared to do so. Id. at 128. Although we
acknowledged that the sentencing court had asked Thomas to
confirm that it was his decision not to present ―any evidence,‖
we noted that this question was part of a compound question
that simultaneously asked Thomas to reaffirm that he did not
wish to take the stand in his own behalf. Id. (quotation marks
omitted). We were convinced that Thomas‘s ―terse answer to
[the sentencing court‘s compound] inquiry does not display
an intent to interfere with the presentation of mitigating
evidence that is strong enough to preclude a showing of
prejudice.‖ Id. We similarly concluded that Thomas‘s
response in the negative to the court‘s question as to whether
he had any witnesses to call did not demonstrate that Thomas
would have prevented the presentation of mitigating evidence
in the form of expert testimony or records. Id.

        The Commonwealth suggests that, like in Schriro and
Taylor, Blystone‘s colloquy with the trial court provides
indisputable support for the notion that Blystone would have
refused to allow Whiteko to present any mitigating evidence
on his behalf — including expert mental health testimony and
institutional records — and thereby eliminates the possibility
that prejudice might have resulted from Whiteko‘s deficient
investigation. To this end, the Commonwealth places much
stock in Blystone‘s answer in the negative to the question
―Do you wish to testify yourself or to have your parents
testify or to offer any other evidence in this case?‖ App. 970
(emphasis added). The fact that Blystone declined to ―offer
any other evidence,‖ the argument goes, is the beginning and
the end of the prejudice inquiry. We are not so persuaded.

      The trial court‘s colloquy in this case focused almost




                              55
entirely on whether Blystone wished to take the stand himself
or have his parents testify on his behalf. The colloquy was
narrowly focused in this manner for an obvious reason: the
testimony of Blystone and his parents was the only evidence
that Whiteko was prepared to present. As in Thomas, the
inquiry upon which the Commonwealth relies was part of a
compound question that also asked Blystone to affirm his
desire not to take the stand himself or to have his parents
testify on his behalf. See 570 F.3d at 128. And as in
Thomas, we are of the opinion that Blystone‘s ―terse answer
to this inquiry does not display an intent to interfere with the
presentation of mitigating evidence that is strong enough to
preclude a showing of prejudice‖ in the manner that the
conduct of the petitioners in Schriro and Taylor did. Id. We
think that the only reasonable reading of the colloquy
indicates that Blystone waived, at most, all lay witness
testimony through his statement that he did not want
―anybody else brought into it.‖ App. 972. We believe it not
only incorrect, but also unreasonable, to infer from the
colloquy that Blystone would have prevented counsel from
presenting any mitigating evidence, regardless of the form
that it took.

       The substance of the colloquy, in combination with the
testimony presented at the PCRA hearing, does not provide
reason to believe that Blystone even understood that any form
of evidence other than lay witness testimony could have been
offered in mitigation. Though Whiteko testified before the
PCRA court that Blystone did not want him ―to present
anything‖ at sentencing, App. 1172, glaringly absent from the
record is any suggestion that Whiteko ever discussed with
Blystone the possibility of considering mitigating evidence
other than the testimony of Blystone or his parents. In this




                              56
regard, we believe that the present case bears little
resemblance to Schriro, in which the petitioner was certainly
aware that other types of mitigating evidence could be
presented on his behalf, since nearly all of the evidence that
the petitioner claimed would have been uncovered in an
adequate investigation was in fact proffered to the judge —
over the interruptions of the petitioner — at sentencing. As
the Supreme Court put it, ―[i]n the constellation of refusals to
have mitigating evidence presented . . . [Schriro] is surely a
bright star.‖ Schriro, 550 U.S. at 477 (second alteration in
original) (quotation marks omitted).               Despite the
Commonwealth‘s extensive arguments to the contrary, the
facts of this case are clearly distinguishable from Schriro.

        The fact that Blystone chose to forego the presentation
of his own testimony and that of the two family members,
which counsel was prepared to put on the stand, simply does
not permit the inference that, had counsel competently
investigated and developed expert mental health evidence and
institutional records, Blystone would have also declined their
presentation. And unlike the petitioners in Schriro and
Taylor, Blystone never behaved in a manner, either prior to or
during sentencing, to suggest that such an inference might be
appropriate. We therefore ―find it impossible to predict with
any degree of certainty what [Blystone] would have done had
his trial counsel investigated and prepared to present all of the
available mitigating evidence that [Blystone] now points to.‖
Young v. Sirmons, 551 F.3d 942, 959 (10th Cir. 2008). We
conclude that the state court‘s belief that it could predict what
Blystone would have done was unreasonable. Thus, we agree
with the District Court that the state court‘s determination that
Blystone waived the presentation of all mitigating evidence,
regardless of its form, was objectively unreasonable in light




                               57
of the evidence before it. In turn, we also conclude that the
state court was unreasonable in holding that Blystone‘s
waiver prevented him from making the necessary showing of
Strickland prejudice.

       Finally, we are convinced that the body of potentially
mitigating evidence adduced at the PCRA hearing is
sufficient to demonstrate that counsel‘s deficiencies
prejudiced Blystone.23 Under Pennsylvania law, ―the jury‘s
decision on the [death] penalty must be unanimous.‖ Jermyn,
266 F.3d at 309. Thus, Blystone ―can show prejudice in this
case if there is a reasonable probability that the presentation
of the [mitigating] evidence . . . would have convinced one
juror to find the mitigating factors to outweigh the single
aggravating factor the Commonwealth relied upon in this
case.‖ Id.

       Had counsel‘s investigation not been deficient, the jury
could have heard expert testimony as to Blystone‘s organic
brain damage, bipolar disorder, and borderline personality
disorder. These same experts would have told the jury that, at
the time of the crime, Blystone acted under extreme
emotional disturbance and suffered from a substantially
impaired capacity to conform his conduct to the law. The
jury also would have been told that Blystone can adapt
successfully to institutional life and would likely not pose a
future danger to society if sentenced to life in prison.

23
   Because the state court did not reach the merits of the
prejudice prong, the deferential AEDPA standard of review
does not apply and we instead review this portion of
Blystone‘s claim de novo. See Porter v. McCollum, 130 S.
Ct. 447, 452 (2009).




                              58
        We are persuaded that the introduction of this evidence
―might well have influenced [at least one juror‘s] appraisal of
[Blystone‘s] moral culpability.‖ Williams, 529 U.S. at 398;
see Penry v. Lynaugh, 492 U.S. 302, 319 (1989)
(―‗[E]vidence about the defendant‘s background and
character is relevant because of the belief, long held by this
society, that defendants who commit criminal acts that are
attributable . . . to emotional and mental problems, may be
less culpable than defendants who have no such excuse.‘‖
(quoting California v. Brown, 479 U.S. 538, 545 (1987)
(O‘Connor, J., concurring))). We, therefore, agree with the
District Court that Blystone has demonstrated a reasonable
probability that the result of his sentencing hearing would
have been different, had counsel conducted an adequate
investigation of mitigating circumstances. Accordingly, we
will affirm the District Court‘s decision to vacate Blystone‘s
death sentence and remand for resentencing.

                               C.

        Finally, Blystone contends that the state court was
unreasonable in rejecting the portion of his ineffective
assistance of counsel claim which relates to counsel‘s alleged
failure to investigate adequately and develop lay witness
testimony in mitigation. In rejecting this sub-claim, the
PCRA court found that counsel ―spoke with [Blystone] at
length prior to and during the trial about all aspects thereof . .
. and interviewed [his] mother and father, as well as one
sister, concerning [his] life, from early childhood to the time
of trial.‖ App. 1649. The PCRA court also found it
significant that neither Blystone nor his family indicated to
counsel prior to sentencing that Blystone had substance abuse




                               59
issues. Relying on these factual findings, the Pennsylvania
Supreme Court upheld the PCRA court‘s conclusion that
counsel had adequately explored lay witness testimony in
preparing for sentencing. See Blystone II, 725 A.2d at 1206.

        Blystone takes issue with the state court‘s findings of
fact, claiming that nothing in the record suggests that trial
counsel adequately interviewed him or his family members
regarding the existence of potentially mitigating evidence.
Having thoroughly reviewed the record from the PCRA
hearing, however, we agree with the District Court that the
state court had sufficient testimony before it to support its
findings.     Although Blystone argues that his family‘s
testimony at the PCRA hearing contradicts counsel‘s
assertions that he thoroughly inquired as to the existence of
mitigating evidence, the PCRA court did not credit their
testimony. Neither did the PCRA court credit Sharon
Smitley‘s testimony that Blystone was severely intoxicated on
the night of the murder. The PCRA court did, however,
credit Whiteko‘s assertions that, to prepare for sentencing, he
(1) interviewed Blystone ―continuously,‖ (2) interviewed
Blystone‘s father about his son‘s ―childhood, when he was
young, very young, until the day of trial,‖ App. 1144-45, (3)
spoke with Blystone‘s mother and sister, and (4) explored the
list of statutory mitigating circumstances with Blystone and
his parents, inquiring as to whether they knew of anything
that might be of use in building a mitigation case. We, like
the District Court, are bound by those credibility
determinations.

       The disparity between the lay witness testimony that
counsel was prepared to present at sentencing and that which
was elicited at the PCRA hearing suggests that counsel should




                              60
have engaged in a more extensive investigation prior to
sentencing. But, in light of the record evidence and the
constraints imposed upon us by AEDPA, we cannot conclude
that the state court was unreasonable in finding that counsel‘s
investigation of lay witness testimony satisfied the deferential
standard of Strickland.24 Accordingly, we will affirm the
District Court‘s denial of Blystone‘s ineffective assistance of
counsel claim to the extent that it relates to counsel‘s
investigation and development of lay witness testimony prior
to sentencing.25

                              V.

      For the foregoing reasons, we will affirm the order of
the District Court denying Blystone‘s Rule 59(e) motion, as

24
   The Supreme Court‘s decision in Rompilla v. Beard, 545
U.S. 374 (2005), does not compel a different result. In
Rompilla, counsel‘s investigation included interviews with
Rompilla and some of his family members. The Supreme
Court recognized that the adequacy of                  counsel‘s
investigation into lay witness testimony was subject to debate,
but held only that counsel was deficient for failing to examine
a court file on the defendant‘s prior conviction, which was
there ―for the asking‖ and which counsel knew would be used
to establish an aggravating circumstance at sentencing. Id. at
384.
25
   In affirming this denial, we decide only that the District
Court‘s ruling on this issue of lay witness testimony was not
in error under the standards of review set forth by AEDPA.
We in no way hold that lay witness testimony cannot be
presented at the resentencing hearing.




                              61
well as the District Court‘s judgment vacating Blystone‘s
death sentence and remanding for resentencing.




                           62